                                      The parties' letter-motion (ECF No. 116) is GRANTED:

JOSEPH & KIRSCHENBAUM LLP             1. The stay of this action is LIFTED;
Attorneys at Law
                                      2. The proposed briefing schedule concerning the motion to dismiss
 Charles Joseph                       Defendant PGX, LLC's crossclaims (filed at32ECF  No. 97)Suite
                                                                                   Broadway,    is ADOPTED.
                                                                                                    601
 D. Maimon Kirschenbaum               3. Oral Argument concerning Plaintiffs' motion for conditional
                                                                                   New  York, NY  10004 collective
 Denise Schulman                                                                      Tel: 212-688-5640
                                      certification (ECF No. 48) will be held on Thursday,   May 27, 2021 at
 Josef Nussbaum                                                                       Fax: 212-688-2548
 Lucas Buzzard                        11:00 am on Judge Cave's conference line. Thewww.jk-llp.com
                                                                                         parties are directed to
 Leah Seliger                         call: (866) 390-1828; access code: 380-9799, at the scheduled time.
 Michael DiGiulio
                                      The Clerk of Court is respectfully directed to close ECF No. 116.
May 20, 2021
                                      SO-ORDERED 5/21/2021
VIA ECF

Hon. Sarah L. Cave
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                   Re:      Curry v. P&G Auditors and Consultants, LLC
                            No. 20 Civ. 6985 (LTS) (SLC)

Dear Judge Cave:

        Together with Klein Law Group of New York PLLC and the Mathis Law Group, we
represent the Plaintiffs in the above-referenced action. I write on behalf of all parties to inform
the Court that the parties did not reach a settlement at the May 13, 2021 mediation. Accordingly,
we respectfully request that the stay in this action be lifted and that the Contractor Defendants’
opposition to Plaintiffs’ motion to dismiss the crossclaims be due on June 21, 2021, with Plaintiffs’
reply due July 8, 2021. In addition, we respectfully request that the status conference scheduled
for May 27, 2021 be converted to oral argument on Plaintiffs’ motion for conditional collective
certification under the FLSA. We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ Denise A. Schulman
                                                       Denise A. Schulman


cc: All counsel (via ECF)
